     Case 1:20-cv-00626-DAD-SKO Document 7 Filed 05/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GARY PAUL SMITH,                                  No. 1:20-cv-00626-DAD-SKO (HC)
12                       Petitioner,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14    KOENING,                                          PETITION WITHOUT PREJUDICE
15                       Respondent.                    (Doc. No. 5)
16

17          Petitioner Gary Paul Smith is a state prisoner proceeding pro se and in forma pauperis

18   with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2554. The matter was referred to

19   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302.

20          On May 11, 2020, the assigned magistrate judge issued findings and recommendations

21   recommending that the petition be dismissed without prejudice due to petitioner’s failure to

22   exhaust his claims by first presenting them to the highest state court prior to seeking federal

23   habeas relief. (Doc. No. 5.) The pending findings and recommendations were served on

24   petitioner with notice that any objections thereto were to be filed within twenty-one (21) days of

25   the service of the findings and recommendations. (Id. at 4.) To date, no objections have been

26   filed, and the time in which to do so has now passed.

27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

28   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the
                                                        1
     Case 1:20-cv-00626-DAD-SKO Document 7 Filed 05/27/20 Page 2 of 2

 1   findings and recommendations are supported by the record and proper analysis.

 2          In addition, having concluded that the pending petition must be dismissed, the court now

 3   turns to whether a certificate of appealability should issue. A state prisoner seeking a writ of

 4   habeas corpus has no absolute entitlement to appeal a district court’s denial of his petition, and an

 5   appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537 U.S. 322, 335–36

 6   (2003); 28 U.S.C. § 2253. Where, as here, the court denies habeas relief on procedural grounds

 7   without reaching the underlying constitutional claims, the court should issue a certificate of

 8   appealability “if jurists of reason would find it debatable whether the petition states a valid claim

 9   of the denial of a constitutional right and that jurists of reason would find it debatable whether the

10   district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

11   “Where a plain procedural bar is present and the district court is correct to invoke it to dispose of

12   the case, a reasonable jurist could not conclude either that the district court erred in dismissing the

13   petition or that the petitioner should be allowed to proceed further.” Id. In the present case, the

14   court finds that reasonable jurists would not find the court’s determination that the petition should

15   be dismissed debatable or wrong, or that petitioner should be allowed to proceed further.

16   Therefore, the court declines to issue a certificate of appealability.

17          Accordingly:

18          1.      The findings and recommendations issued on May 11, 2020 (Doc. No. 5) are

19                  adopted in full;

20          2.      The petition for writ of habeas corpus is dismissed without prejudice due to
21                  petitioner’s failure to exhaust his claims in state court prior to seeking federal

22                  habeas relief;

23          3.      The court declines to issue a certificate of appealability; and

24          4.      The Clerk of Court is directed to close this case.

25   IT IS SO ORDERED.
26
        Dated:     May 26, 2020
27                                                       UNITED STATES DISTRICT JUDGE

28
                                                         2
